OPINION
BY THE COURT:
Heard on appeal' on law and fact.. Plaintiff seeks to engraft a resulting trust on a deed absolute, by parol evidence.
The law is that a resulting trust maybe proved by parol evidence, but the proof must be clear, certain, and convincing. Harvey v Gardiner, 41 Oh St. 642; Mannix v Purcell, et, 46 Oh St 102; Russell, et v Bruer, et 64 Oh St 1; Boughman v Boughman, 69 Oh St 273.
The evidence in this case fails to meet the requirements under the rule,, and a decree for the dfendants, appellees here, dismissing appellant’s petition, at his costs, will be entered.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.